DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 21-29 are presented for examination.

Examiner Remarks
The examiner called the attorney on 12/07/2022 to discuss a newly found reference that reads into the allowable subject matter in the Non-Final Action dated 10/04/2022. However, the attorney could not be reached.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Scheib (US 2015/0085993 A1; pub. Mar. 26, 2015) in view of Cosman (US 2002/0065461 A1; pub. May 30, 2002).
Regarding claim 21, Scheib discloses: a phantom far isocenter calibration (para. [0035], [0037]), comprising: a first member, a second member, and a coupling member, wherein the first member and the second member are connected by the coupling member (para. [0057]).
Scheib is silent about: the phantom includes a second coupling member disposed at an angle with the coupling member.
In a similar field of endeavor, Cosman discloses: the phantom includes a second coupling member disposed at an angle with the coupling member (fig.3C members 66A, 66B, 66C are coupled with 2 members disposed at an angle) motivated by the benefits for accurate treatment.
In light of the benefits for accurate treatment, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the spheres of Cosman in the apparatus of Scheib.

Claims 22-23, 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Scheib (US 2015/0085993 A1; pub. Mar. 26, 2015) in view of Cosman (US 2002/0065461 A1; pub. May 30, 2002) and further in view of YU et al. (US 2019/0175951 A1; pub. Jun. 13, 2019).
Regarding claim 22, the combined references are silent about: a first radius of the first member is larger than a second radius of the second member.
In a similar field of endeavor, Yu et al. disclose: a first radius of the first member is larger than a second radius of the second member (para. [0045] L15-21) motivated by the benefits to improve the accuracy and precision of the treatment (Yu et al. para. [0040]).
In light of the benefits to improve the accuracy and precision of the treatment as taught by Yu et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined apparatus of Scheib and Cosman with the teachings of Yu et al.
Regarding claim 23, the combined references are silent about: the first member is made of a first material, the second member is made of a second material, and an atomic number of the first material is higher than an atomic number of the second material.
In a similar field of endeavor, Yu et al. disclose: the first member is made of a first material, the second member is made of a second material, and an atomic number of the first material is higher than an atomic number of the second material (para. [0045] L15-21) motivated by the benefits to improve the accuracy and precision of the treatment (Yu et al. para. [0040]).
In light of the benefits to improve the accuracy and precision of the treatment as taught by Yu et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined apparatus of Scheib and Cosman with the teachings of Yu et al.
Regarding claim 26, the combined references are silent about: a first device, configured to acquire at least one first image of the phantom; a second device, configured to acquire at least one second image of the phantom.
In a similar field of endeavor, Yu et al. disclose: a first device, configured to acquire at least one first image of the phantom; a second device, configured to acquire at least one second image of the phantom (para. [0045] L15-21) motivated by the benefits to improve the accuracy and precision of the treatment (Yu et al. para. [0040]).
In light of the benefits to improve the accuracy and precision of the treatment as taught by Yu et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined apparatus of Scheib and Cosman with the teachings of Yu et al.
Regarding claim 27, Scheib discloses:  the first device includes a megavoltage (MV) treatment source, and the second device includes a kilovoltage (kV) imaging source (para. [0009]).
Regarding claim 28, Scheib discloses: the first device includes a positron emission tomography (PET) device or a single photon emission computed tomography (SPECT) device, and the second device includes a CT device (para. [0009]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Scheib (US 2015/0085993 A1; pub. Mar. 26, 2015) in view of Cosman (US 2002/0065461 A1; pub. May 30, 2002) in view of YU et al. (US 2019/0175951 A1; pub. Jun. 13, 2019) and further in view of Beaumont et al. (US 2010/0303210 A1; pub. Dec. 2, 2010).
Regarding claim 24, the combined references are silent about: the first material includes a metal, and the second material includes plastic.
In a similar field of endeavor, Beaumont et al. disclose: the first material includes a metal (para. [0053]), and the second material includes plastic (para. [0054) motivated by the benefits for quality control test (Beaumont et al. para. [0019]).
In light of the benefits quality control test as taught by Beaumont et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined apparatus of Scheib, Cosman and Yu et al. with the teachings of Beaumont et al.  

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Scheib (US 2015/0085993 A1; pub. Mar. 26, 2015) in view of Cosman (US 2002/0065461 A1; pub. May 30, 2002) in view of YU et al. (US 2019/0175951 A1; pub. Jun. 13, 2019) and further in view of Jain et al. (US 2018/0005400 A1; pub. Jan. 4, 2018).
Regarding claim 29, the combined references are silent about: the phantom includes a PET and/or SPECT imageable isotope.
In a similar field of endeavor, Jain et al. discloses: the phantom includes a PET and/or SPECT imageable isotope (para. [0047]) motivated by the benefits for accurate system alignment (Jain et al. para. [0049]).
In light of the benefits for accurate system alignment as taught by Jain et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined apparatus of Scheib, Cosman and Yu et al. with the teachings of Jain et al.

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 25, the prior arts fail to teach, disclose, suggest or make obvious: the coupling member has a first end corresponding to the first member and a second end corresponding to the second member, and at least one end of the first end or the second end of the coupling member extends beyond a corresponding member of the phantom.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884